  Case 5:20-cv-00584-JSM-PRL Document 1 Filed 12/07/20 Page 1 of 5 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION


JASMINE JAHNKE,                     )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                Civil Action No.:
                                    )
CLASSIC CARE OF FLORIDA, LLC,       )
                                    )
      Defendant.                    )
____________________________________)

                                         COMPLAINT

        COMES NOW the Plaintiff, JASMINE JAHNKE (“PLAINTIFF”), and files this

Complaint against DEFENDANT CLASSIC CARE OF FLORIDA, LLC (“DEFENDANT”),

respectfully stating unto the Court the following:

                                 GENERAL ALLEGATIONS

   1.      This is a cause of action to recover back pay, liquidated damages, attorney fees, costs

           of litigation and other relief from DEFENDANT for violations of the Fair Labor

           Standards Act (“FLSA”) and for breach of contract.

   2.      At all material times, PLAINTIFF was a citizen and resident of Florida.

   3.      At all material times, DEFENDANT was a Florida corporation that provided home

           health care services in Lake County, Florida, which is where PLAINTIFF worked at

           all material times.

                                        BACKGROUND

   4.      PLAINTIFF brings this action to require DEFENDANT to pay back wages owed to

           PLAINTIFF, which DEFENDANT failed to pay in violation of the Fair Labor
Case 5:20-cv-00584-JSM-PRL Document 1 Filed 12/07/20 Page 2 of 5 PageID 2




       Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.

 5.    At all relevant times, DEFENDANT acted through its officers, agents, servants and

       employees.

 6.    Upon information and belief, at all relevant times, DEFENDANT had two or more

       employees, including PLAINTIFF, who regularly handled goods that moved in or were

       produced for interstate commerce.

 7.    At all relevant times, DEFENDANT was an enterprise engaged in commerce as defined

       at 29 U.S.C. § 203.

 8.    Upon information and belief, at all relevant times, DEFENDANT had annual gross

       sales in excess of $500,000.00 and two or more employees who regularly handled

       goods that moved in or were produced for interstate commerce.

 9.    Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331, 1337 and by 29 U.S.C. §

       216.

 10.   In or around March 2016, DEFENDANTS hired PLAINTIFF to work as a scheduler

       and she remained in that capacity until she was terminated.

 11.   PLAINTIFF’S schedule throughout her employment was Monday to Friday, from 8:30

       a.m. until 5:00 p.m., but PLAINTIFF could not finish her work within the time

       DEFENDANT provided, so PLAINTIFF worked through her 30 minutes lunch breaks

       and stayed one hour late to complete her work throughout her employment.

 12.   PLAINTIFF was never compensated for her off the clock work, which should have

       been paid at an overtime rate of pay.

 13.   The FLSA requires an employer to pay its employees at a rate of at least minimum

       wage for all hours worked and also requires it to pay its employees time and one-half



                                           2
Case 5:20-cv-00584-JSM-PRL Document 1 Filed 12/07/20 Page 3 of 5 PageID 3




       when they work more than 40 hours per week.

 14.   Upon information and belief, DEFENDANT has, since the beginning of PLAINTIFF’S

       employment, willingly, deliberately and intentionally refused to pay PLAINTIFF at a

       rate of one and one-half times her usual hourly rate when she worked more than 40

       hours per week.

 15.   PLAINTIFF therefore is owed compensation for time actually worked but not paid at

       the appropriate overtime rate by DEFENDANT, who willingly and knowingly

       withheld those wages.

                               COUNT I
             VIOLATION OF THE FAIR LABOR STANDARDS ACT

 16.   The General Allegations and Background above are hereby incorporated by reference

       as though fully set forth herein.

 17.   DEFENDANT regularly engages in commerce and its employees, including

       PLAINTIFF, handled and used materials, which have moved in interstate commerce.

 18.   At all relevant times, DEFENDANT was an employer within the meaning of the Fair

       Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. and is subject to

       the provisions of the Act.

 19.   PLAINTIFF, at all relevant times was a non-exempt employee of DEFENDANT, as

       defined by the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.

       who performed work for which she did not receive appropriate compensation.

 20.   During her employment with DEFENDANT, PLAINTIFF performed work for which

       she was not properly compensated in violation of the provisions of the Fair Labor

       Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. More specifically,

       DEFENDANT violated the overtime provisions of the Fair Labor Standards Act by not


                                           3
  Case 5:20-cv-00584-JSM-PRL Document 1 Filed 12/07/20 Page 4 of 5 PageID 4




            paying PLAINTIFF time and one-half when she worked more than 40 hours in a week.

   21.      Upon information and belief, DEFENDANT’S pay system was unilaterally imposed

            upon PLAINTIFF by DEFENDANT.

   22.      DEFENDANT’S failure to compensate PLAINTIFF for her overtime violates the

            provisions of the FLSA and the regulations thereunder.

   23.      DEFENDANT’S failure to compensate PLAINTIFF for her overtime was a willful and

            knowing violation of the Act.

   24.      As a result of DEFENDANT’S willful and knowing failure to properly compensate

            PLAINTIFF, she has suffered substantial delay in receipt of wages owed and damages.

   25.      Pursuant to 29 U.S.C. §§206, 207 and 216, DEFENDANT owes PLAINTIFF

            compensation at a rate of one and one-half times her agreed hourly rate for the overtime

            hours she worked, and an additional equal amount as liquidated damages, together with

            an additional sum for attorney’s fees and costs of litigation.

   26.      All conditions precedent to maintaining this action have occurred or otherwise been

            waived.

         WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover unpaid wages, liquidated damages, pre- and post-

judgment interest, nominal damages, attorney fees, and other relief by reason of DEFENDANT’S

violations of the FLSA; for a trial by jury on all issues so triable, and, for such other and further

relief as the Court may deem just and proper.

                                        COUNT II
                                   BREACH OF CONTRACT

   27.      The General Allegations and Background are hereby incorporated by reference as

            though fully set forth herein.


                                                 4
  Case 5:20-cv-00584-JSM-PRL Document 1 Filed 12/07/20 Page 5 of 5 PageID 5




   28.      Despite PLAINTIFF performing as required pursuant to her agreement with

            DEFENDANT, DEFENDANT breached its employment agreement with PLAINTIFF

            by failing to pay PLAINTIFF the agreed hourly rate of pay for all the hours she worked.

         WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover lost wages and fringe benefits, pre- and post-

judgment interest, other compensatory damages, nominal damages, and other relief by reason of

DEFENDANT’S breach of contract; for a trial by jury on all issues so triable, and, for such other

and further relief as the Court may deem just and proper.




Dated: December 7, 2020



                                              Respectfully submitted,

                                              THE LAW OFFICE OF MATTHEW BIRK



                                              /s/ Matthew W. Birk
                                              Matthew W. Birk
                                              Florida Bar No.: 92265
                                              309 NE 1st Street
                                              Gainesville, FL 32601
                                              (352) 244-2069
                                              (352) 372-3464 FAX
                                              mbirk@gainesvilleemploymentlaw.com
                                              ATTORNEYS FOR PLAINTIFF




                                                5
